Exhibit 10.40

MEADWESTVACO CORPORATION ANNUAL AND LONG-TERM INCENTIVE PLAN

(as amended and restated as of February 26, 2002)



Article I.
Purpose and General Provisions



Section 1.1

Purpose and Effective Date of Plan. The purpose of the Plan is to provide the
Company with a method of rewarding and retaining senior management employees by
providing them with cash incentive compensation in a form that qualifies for the
exemption from the limitations on tax deductibility imposed by Section 162(m) of
the Code (the "Section 162(m) Exemption"). The Plan was adopted by the Company's
subsidiary, Westvaco Corporation ("Westvaco"), on November 28, 2000, under the
name "Westvaco Corporation Annual and Long-Term Incentive Plan," and approved by
the shareholders of such subsidiary at its annual meeting in 2001. On January
29, 2002, Westvaco became a subsidiary of the Company as a result of the
consummation of the Merger contemplated by the Agreement and Plan of Merger
dated as of August 28, 2001 by and among The Mead Corporation ("Mead"), Westvaco
and the Company, as amended, and on February 26, 2002, the Company assumed the
Plan as set forth in this amended and restated Plan document.

Section 1.2

Definitions. The following terms shall have the meanings set forth below for
purposes of the Plan.

Award: the amount (if any) that a Participant earns pursuant to an Award
Opportunity, as determined by the Committee pursuant to Section 2.2.

Award Opportunity

: the opportunity given to a Participant to earn a cash incentive payment, in a
specified amount or amounts, based upon the achievement of one or more specified
Performance Goals.



Board

: the Board of Directors of the Company.



Code

: the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder.



Committee

: the Compensation and Organization Development Committee of the Board.



Company

: MeadWestvaco Corporation, a Delaware corporation.



Deferral

: as defined in Section 3.1.



Disability

: the absence of the Participant from his or her duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company.



Employment Agreement

: an individual employment agreement between the Company and a Participant.



Long-Term Award

: as defined in Section 2.1.



Participant

: the Chief Executive Officer of the Company and any other executive officer of
the Company who is designated by the Committee as a Participant.



Performance Goal

: a performance goal established by the Committee, based on one or more of the
following performance measures: revenues, profits, returns, shareholder value,
cash flow, working capital, safety and environmental measures. Performance Goals
may be measured at the corporate level or at a business unit level, and may be
calculated on a pre-or post-tax basis and on an aggregate or a per-share basis.



Plan

: the MeadWestvaco Corporation Annual and Long-Term Incentive Plan, as set forth
herein.



Retirement

: retirement under any qualified pension plan of the Company in which the
Participant participates.



Section 162(m) Exemption

: as defined in Section 1.1.



Short-Term Award

: as defined in Section 2.1.



Termination for Cause

: with respect to any Participant, a Termination of Employment because of (1)
the Participant's willful and continued failure to perform substantially the
Participant's duties with the Company or one of its affiliates (other than such
failure resulting from incapacity due to physical or mental illness) as
determined by the Committee or, in the case of a Participant other than the
Chief Executive Officer of the Company, by the Chief Executive Officer, in its
or his sole discretion, as applicable, or (2) the Participant's willful engaging
in illegal conduct, gross misconduct or a clearly established violation of the
Company's Code of Conduct.



Termination of Employment

: with respect to any Participant, the date on which the Participant ceases, for
any reason, to be an employee of the Company or any of its subsidiaries or
affiliates. Without limiting the generality of the foregoing, unless the
Committee determines otherwise, a Participant shall be deemed to have a
Termination of Employment if the entity by which he or she is employed ceases to
be a subsidiary or affiliate of the Company as a result of a sale, spinoff or
other corporate transaction.



Section 1.3

Administration

. The Committee shall be responsible for administering the Plan in all respects,
including without limitation designating the Participants (other than the Chief
Executive Officer of the Company, who shall automatically be a Participant),
establishing rules and regulations for the operation of the Plan, and
interpreting the Plan and all associated documentation. The Committee may
delegate to one or more of its members or to appropriate employees of the
Company the responsibility to carry out any purely ministerial responsibilities
in connection with the Plan. However, in no event shall the following
responsibilities be considered ministerial, and they shall be carried out only
the Committee acting by decision of the majority of its members: (i) the
designation of Participants; (ii) the establishment of the terms and conditions
of Award Opportunities; (iii) the certification of the achievement of
Performance Goals; (iv) the determination of the actual Awards to be paid to
Participants; and (v) any other responsibilities that must be carried out by a
committee of outside directors for purposes of the Section 162(m) Exemption. All
actions and determinations of the Committee shall be taken in its sole
discretion, and shall be binding and conclusive on Participants and all other
parties.



Section 1.4

Unfunded Plan

. The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards and Award
Opportunities. If the Committee or the Company chooses to set aside funds in a
trust or otherwise for the payment of Awards under the Plan, such funds shall at
all times be subject to the claims of the creditors of the Company in the event
of its bankruptcy or insolvency.



Section 1.5

Non-Transferability

. None of the rights of Participants under the Plan or with respect to their
Awards or Award Opportunities shall be transferable, except as specifically
provided in Section 3.2(b) in the event of a Participant's death. Without
limiting the generality of the foregoing, no such rights shall be transferable
pursuant to a domestic relations order.



Article II

Establishment of Award Opportunities; Determination of Awards

Section 2.1

Establishment of Award Opportunities

. Within the period required to qualify for the Section 162(m) Exemption, the
Committee shall establish the terms and conditions (including without limitation
the applicable Performance Goals) of all Award Opportunities for Participants
for each fiscal year. Each Participant may be granted, for each fiscal year of
the Company, one Award Opportunity payable shortly following the end of the
current fiscal year (a "Short-Term Award") and one Award Opportunity payable
shortly following the end of one or more subsequent fiscal years (a "Long-Term
Award").



Section 2.2

Determination of Awards.

Following completion of the period during which the Performance Goal(s) for a
particular Award Opportunity are to be achieved, the Committee shall evaluate
and certify in writing the degree to which the Performance Goal(s) have been
met, and shall determine the actual amount of the Award that will be considered
earned by the Participant (whether payable shortly following such determination
or later, as provided in the terms of the Award Opportunity). In determining the
achievement of Performance Goals, the Committee shall disregard the impact of
regulatory changes (such as changes to applicable accounting rules) made after
the Performance Goals were established, as well as the impact of extraordinary
items. The Committee may determine that such actual Award amount will be less,
but not more, than the amount determined in accordance with the terms and
conditions of the Award Opportunity when it was originally established.



Section 2.3

Limitation on Awards

. Notwithstanding any other provision of the Plan, the actual amount of any
single Short-Term Award or Long-Term Award paid to any Participant may not
exceed $2,000,000.



Article III

Payment of Awards



Section 3.1

Normal Payment Schedule

. If a Participant becomes entitled to a payment with respect to any Award
Opportunity, such payment shall be made to the Participant in cash, as soon as
practicable following the satisfaction of all requirements for receipt of such
payment; provided, that such payment (a) shall not be made earlier than the time
provided for in the applicable Award Opportunity, (b) may be deferred by the
Participant in accordance with the terms of



any deferred compensation plan of the Company in which he or she participates,
to the extent allowed by such plan (a "Deferral"), and (c) shall be subject to
all applicable tax and other withholding.

Section 3.2

Termination of Employment

. The consequences for a Participant's Awards and Award Opportunities of a
Termination of Employment shall be as set forth below, unless otherwise provided
in the terms and conditions of the applicable Award Opportunity.



Voluntary Termination; Termination for Cause
. If a Participant experiences a Termination of Employment by the Participant's
voluntary action (other than as a result of the Participant's death, Disability
or Retirement), or by the Company for Cause, the Participant shall forfeit all
Award Opportunities and all rights to receive payments of Awards that have been
earned but not previously been paid to him or her (except to the extent not paid
by reason of a Deferral, in which event the consequences of such Termination of
Employment shall be governed by the applicable deferred compensation plan).
Death, Disability and Retirement
. If a Participant experiences a Termination of Employment as a result of the
Participant's death, Disability or Retirement, or by the Company for Cause, then
(i) if the Committee so determines, in its sole discretion, the Participant, or
the Participant's estate, shall be entitled to receive payments with respect to
Award Opportunities for which the performance period has not yet ended at the
date of such Termination of Employment, at such times and in such amounts as
would have applied, had the Participant not experienced a Termination of
Employment (provided, that the amounts so paid may, in the Committee's
discretion, be pro-rated to reflect the timing of the Termination of
Employment); and (ii) any payments with respect to Awards that have been earned
but not yet paid at the time of the Termination of Employment shall be paid to
the Participant, or the Participant's estate, as soon as practicable after the
Termination of Employment (except to the extent not paid by reason of a
Deferral, in which event the consequences of such Termination of Employment
shall be governed by the applicable deferred compensation plan).
Other Terminations
. If the Participant experiences a Termination of Employment for any reason not
described in Sections 3.2(a) and (b) above, the Committee shall determine, in
its sole discretion, the extent to which the Participant may receive payments
with respect to any then-outstanding Awards and Award Opportunities; provided,
that in no event shall such payments exceed the amounts that would have been
paid had the Participant not experienced a Termination of Employment; and
provided, further, that with respect to any Awards that have been earned but not
paid by reason of a Deferral, the consequences of such Termination of Employment
shall be governed by the applicable deferred compensation plan.

Article IV

Amendment and Termination of Plan



The Plan may be amended or terminated at any time by resolution of the Board of
Directors of the Company; provided, that no such amendment or termination may
alter the terms and conditions of any then-outstanding Award Opportunity or
Award in a manner adverse to the Participant without the Participant's consent,
and no such amendment or termination may alter the terms and conditions of any
then-outstanding Award Opportunity or Award in a manner favorable to the
Participant or that would otherwise cause such Award Opportunity or Award to
cease to qualify for the Section 162(m) Exemption.

IN WITNESS WHEREOF the undersigned adopts this plan document effective February
26, 2002.

/s/ John A. Luke, Jr.

 John A. Luke, Jr.

President and Chief Executive Officer



APPROVALS

LAW DEPARTMENT

By /s/ John J. Carrara

 John J. Carrara

Associate General Counsel

=